DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Durand et al. US 2005/0063801.
Durand discloses a store comprising:
(Re claim 1) “a selling apparatus configured to display product information to a user visiting the store and sell a product” (10 figure 1). “an automatic warehouse configured to store the product sold by the selling apparatus and convey the product to the selling apparatus” (1,3 figure 6). “a shelf including a plurality of belt conveyors provided in tiers, each of the plurality of belt conveyors constituting a shelf plate on which the product is stored” (12,13 figure 2,3). “an elevator configured to move up and down with respect to the plurality of belt conveyors and accommodate the product conveyed from a belt conveyor” (3, 2, figure 8, para 0063). “a carrying-out mechanism configured to carry the product out of the elevator and move the product toward a take-out port provided in the selling apparatus to take out the product” (4,6,7 figure 6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand in view of Marshall et al. US 2014/0052498.
	(Re claim 3) Durand discloses the invention as rejected above including a take-out port 7 facing a pusher 6.
	Durand does not disclose a plurality of take-out ports arranged along the width
	Marshall teaches a plurality of take-out ports arranged along the width (120a-d figure 1).
	It would have been obvious to one skilled in the art to modify the system of Durand to include a plurality of take out-ports and their associated pushers because it allows for multiple users to order and receive goods.
	(Re claim 4) Durand/Marshall discloses the invention as rejected above, including multiple pushers.

	Marshal teaches a transport mechanism provided between the elevators for the plurality of shelves and the take-out ports and configured to transport the product along the width direction (135,115a,115b figure 1)
	It would have been obvious to one skilled in the art to modify the system of Durand to include a transport mechanism provided between the elevators for the plurality of shelves and the take-out ports and configured to transport the product along the width direction past each take-out port and their respective pushers because it allows for products stored on each shelf to be accessible by each take-out port.
(Re claim 5) Durand/Marshall as modified above includes a plurality of take-out ports and the teachings of Marshall include that there are four or more take-out ports. As such, the combination of Durand/Marshall would include at least a third take-out port and its associated pusher.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0152288, 2018/0276602, 9,230,387, 8,556,084, 8,078,316, 2003/0075552 and 4,643,291.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651